Iredell, upon opening the case for the next of kin, was asked by theChief Justice if it was not an appeal from the exercise of a discretionary power.
This is an appeal from the discretion of the court below to that of this Court — from a court having the means and the power of examining into facts to one having neither. We can only act on facts, established either by the admissions of the parties or the verdict of a jury. Except in equity cases, where we have a quasi
original jurisdiction, this Court has neither the power nor the means of ascertaining the facts. And certainly the commissions to be allowed an executor, administrator or guardian, depend on a great variety of facts. The nature and intricacy of the estate, the difficulty and labor of managing it, all ought to be inquired into — not the bare amount of the receipts and disbursements. This Court, therefore, has no jurisdiction. It is true if the court below had allowed commissions, when by law none were due, or refused them when legally claimed, those mistakes in the judgment may be corrected upon appeal, but we perceive none such here. When we entertained jurisdiction, and decided the case of Potter v. Stone, the jurisdiction of the court had not been settled. It came close upon the heels of the old Supreme Court, a court of multifarious powers, in some cases having and exercising jurisdiction on the facts, in others restricted.
PER CURIAM.                                 Appeal dismissed. *Page 361